DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al US 7,105,423 and further in view of Baloglu et al US 9905440.

Pertaining to claim 1, Yamano teaches amethod of manufacturing a packaged device chip, comprising the steps of:
forming a rewiring layer 7 having rewiring patterns respectively in a plurality of areas demarcated on the rewiring layer by a projected dicing line 11 on a first surface of a support member 10 that has a second surface opposite the first surface See Figure 8;
after the step of forming the rewiring layer, forming a dividing groove 13 see Figure 9 for dividing the rewiring layer in the rewiring layer along the projected dicing line;
placing device chips 1 in the respective areas and connecting the rewiring patterns and the device chips to each other See Figure 8 (note this step does not require a specific order placement);

13 and connecting the rewiring patterns and the device chips 20 see Figure 14, covering the device chips 1A and the rewiring layer 7 with molded resin 14 while filling the dividing groove 13 with the molded resin 14 see Figure 11; and
after the step of covering the device chips and the rewiring layer with the molded resin 14, cutting the molded resin across an area disposed within the dividing groove and narrower than the dividing groove 13 See Figure 16 element 22, wherein the rewiring layer 7 has side surfaces covered with the molded resin 14 see Figure 17.

Yamano does not teach wherein the device chips are “on” the rewiring layer and forming packaged device chips in which the device chips are covered with the molded resin.  

Baloglu teaches forming chips 225a1/a2 on a rewiring layer See Figure 8A, and dicing (810a) them into discrete device chips covered with a molded resin 320a See Figure 8A.

It would have been within the scope of one of ordinary skill in the art at the time of the invention to combine the teachings of Yamano and Baloglu to enable the placement and orientation of the chips step of Yamano to be performed according to the teachings of Baloglu because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed chip placement and orientation step of Yamano and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.  Baloglu teaches an alternative arrangement and orientation of a chip on a rewiring layer that is to be diced.  Baloglu teaches a final discrete product that is coated in an encapsulant. Yamano teaches a specific process for dicing device chips using the methodology as claimed as shown above.  Rearranging the chips/rewiring layers in the package to that which is taught by Baloglu would have been obvious for the . 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano in view of Baloglu as applied to claim 1 above, and further in view of Priewasser US 2014/0004658

Pertaining to claim 2, Yamano in view of Baloglu teaches the method of manufacturing a packaged device chip according to claim 1, , including cutting the device package but not the support member. They do not teach after the step of covering the device chips and the rewiring layer with the molded resin, peeling the rewiring layer and the molded resin off the support member to form a molded plate in which the rewiring layer and the device chips are integrally combined with each other by the molded resin.  However, if separation of chips is not desirable, one would simply just peel off the support member.  Priewasser teaches a sealing method for sealing semiconductor chips, by encapsulating the chips and then peeling off the support substrate [0007] It would have been within the scope of one of ordinary skill in the art at the time of the invention to combine the teachings of Yamano in view of Baloglu and Priewasser to enable the support substrate removal step of Yamano in view of Baloglu to be performed according to the teachings of Priewasser because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed support substrate removal step of Yamano in view of Baloglu and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano in view of Baloglu as applied to claim 1 above, and further in view of Morishima et al US 8,043,698.

Pertaining to claim 3, Yamano in view of Baloglu teaches the method of manufacturing a packaged device chip according to claim 1, including cutting the device package but not the support member.  Morishima teaches a device package including a molding layer, where the molding layer 3 and the support member 2 are cut together in the step of separating individual device packages See Figure 1e
It would have been within the scope of one of ordinary skill in the art at the time of the invention to combine the teachings of Yamano in view of Baloglu and Morishima to enable the cutting step of Yamano in view of Baloglu to be performed according to the teachings of Morishima because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed cutting step of Yamano in view of Baloglu and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                         3/26/21